UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number 811-22648 Aspiriant Global Equity Trust (Exact name of registrant as specified in charter) 11100 Santa Monica Boulevard Suite 600 Los Angeles, California 90025 (Address of principal executive offices) (Zip code) Robert J. Francais Aspiriant Global Equity Trust 11100 Santa Monica Boulevard Suite 600 Los Angeles, California 90025 (Name and address of agent for service) Registrant's telephone number, including area code: (310) 806-4000 Date of fiscal year end: Feb 28 Date of reporting period: November 30, 2013 Item 1.Schedule of Investments. Aspiriant Risk-Managed Global Equity Fund SCHEDULE OF INVESTMENTS As of November 30, 2013 (Unaudited) Number of Shares Value COMMON STOCK – 94.8% AUSTRALIA – 2.0% AGL Energy Ltd. $ AMP Ltd. Ansell Ltd. Asciano Ltd. ASX Ltd. Australia & New Zealand Banking Group Ltd. Bank of Queensland Ltd. Bendigo and Adelaide Bank Ltd.1 BHP Billiton Ltd. - ADR BlueScope Steel Ltd.* CFS Retail Property Trust Group - REIT Challenger Ltd.* Commonwealth Bank of Australia Commonwealth Property Office Fund - REIT Computershare Ltd. Dexus Property Group - REIT Echo Entertainment Group Ltd. Federation Centres Ltd. - REIT Flight Centre Travel Group Ltd. Fortescue Metals Group Ltd.1 Goodman Group - REIT GPT Group - REIT Incitec Pivot Ltd. Lend Lease Group Macquarie Group Ltd. Metcash Ltd. Mirvac Group - REIT National Australia Bank Ltd. Newcrest Mining Ltd. Orica Ltd. Qantas Airways Ltd.* Ramsay Health Care Ltd. Rio Tinto Ltd. Seek Ltd. Sonic Healthcare Ltd. Stockland - REIT Suncorp Group Ltd. Tatts Group Ltd. Telstra Corp. Ltd. Toll Holdings Ltd.1 Wesfarmers Ltd. Westfield Group - REIT Westfield Retail Trust - REIT Westpac Banking Corp. Aspiriant Risk-Managed Global Equity Fund SCHEDULE OF INVESTMENTS – Continued As of November 30, 2013 (Unaudited) Number of Shares Value COMMON STOCK (Continued) AUSTRALIA (Continued) Woodside Petroleum Ltd. $ Woolworths Ltd. WorleyParsons Ltd. AUSTRIA – 0.1% CA Immobilien Anlagen A.G.* Conwert Immobilien Invest S.E. Oesterreichische Post A.G. Wienerberger A.G. BELGIUM – 0.4% Ackermans & van Haaren N.V. Ageas Anheuser-Busch InBev N.V. Barco N.V. Befimmo S.A. - REIT* Cofinimmo - REIT* Colruyt S.A. D'ieteren S.A. Delhaize Group S.A. Groupe Bruxelles Lambert S.A. KBC Ancora*1 BERMUDA – 2.7% African Minerals Ltd.* Aircastle Ltd. Aspen Insurance Holdings Ltd. Assured Guaranty Ltd. Axis Capital Holdings Ltd. Bunge Ltd. BW Offshore Ltd. Catlin Group Ltd. Cheung Kong Infrastructure Holdings Ltd. Endurance Specialty Holdings Ltd. Energy XXI Bermuda Ltd.1 Everest Re Group Ltd.1 2 First Pacific Co., Ltd. Golden Ocean Group Ltd. GOME Electrical Appliances Holding Ltd.1 Gulf Keystone Petroleum Ltd.* Helen of Troy Ltd.* Hiscox Ltd. Aspiriant Risk-Managed Global Equity Fund SCHEDULE OF INVESTMENTS – Continued As of November 30, 2013 (Unaudited) Number of Shares Value COMMON STOCK (Continued) BERMUDA (Continued) Kerry Logistics Network Ltd.* $ Kerry Properties Ltd. Li & Fung Ltd.1 Marvell Technology Group Ltd. Noble Group Ltd. NWS Holdings Ltd. Orient Overseas International Ltd.1 Orient-Express Hotels Ltd. - Class A* PartnerRe Ltd. Petra Diamonds Ltd.* Platinum Underwriters Holdings Ltd. Signet Jewelers Ltd. Validus Holdings Ltd. Yue Yuen Industrial Holdings Ltd. BRAZIL – 2.3% AMBEV S.A. - ADR CCR S.A.* Cia Brasileira de Distribuicao Grupo Pao de Acucar - ADR1 Cia de Saneamento Basico do Estado de Sao Paulo - ADR Cia Energetica de Minas Gerais - ADR Cielo S.A. CPFL Energia S.A. Diagnosticos da America S.A. EcoRodovias Infraestrutura e Logistica S.A. EDP - Energias do Brasil S.A.* Light S.A. Localiza Rent a Car S.A. Lojas Renner S.A. Natura Cosmeticos S.A. Raia Drogasil S.A. Souza Cruz S.A. Telefonica Brasil S.A. - ADR Tim Participacoes S.A. - ADR Tractebel Energia S.A.* Ultrapar Participacoes S.A. CANADA – 2.9% Advantage Oil & Gas Ltd.* Aecon Group, Inc. AGF Management Ltd. - Class B1 Agrium, Inc.1 Aimia, Inc. Aspiriant Risk-Managed Global Equity Fund SCHEDULE OF INVESTMENTS – Continued As of November 30, 2013 (Unaudited) Number of Shares Value COMMON STOCK (Continued) CANADA (Continued) Alaris Royalty Corp. $ Allied Properties Real Estate Investment Trust - REIT ARC Resources Ltd. Artis Real Estate Investment Trust - REIT ATS Automation Tooling Systems, Inc.* B2Gold Corp.* Bank of Montreal Bank of Nova Scotia Bankers Petroleum Ltd.* BlackBerry Ltd.*1 Boardwalk Real Estate Investment Trust - REIT Bombardier, Inc. - Class B Brookfield Asset Management, Inc. - Class A Brookfield Office Properties, Inc.1 CAE, Inc. Calloway Real Estate Investment Trust - REIT Canaccord Genuity Group, Inc.1 Canadian Apartment Properties REIT - REIT Canadian Imperial Bank of Commerce Canadian National Railway Co. Canadian Natural Resources Ltd. Canadian Oil Sands Ltd. Canadian Pacific Railway Ltd. Canadian Real Estate Investment Trust - REIT Canadian Tire Corp. Ltd. - Class A1 Canfor Corp.* Capstone Mining Corp.* Catamaran Corp.* Celestica, Inc.* Centerra Gold, Inc. Chartwell Retirement Residences - REIT CI Financial Corp.1 Cineplex, Inc. Cominar Real Estate Investment Trust - REIT Corus Entertainment, Inc. Cott Corp. Crescent Point Energy Corp.1 Davis + Henderson Corp.1 DeeThree Exploration Ltd.* Detour Gold Corp.* Dollarama, Inc. Dominion Diamond Corp.* Dundee Corp. - Class A* Dundee Real Estate Investment Trust - Class A - REIT Aspiriant Risk-Managed Global Equity Fund SCHEDULE OF INVESTMENTS – Continued As of November 30, 2013 (Unaudited) Number of Shares Value COMMON STOCK (Continued) CANADA (Continued) Empire Co., Ltd. $ Enerflex Ltd. Enerplus Corp.1 Ensign Energy Services, Inc. Extendicare, Inc. First Majestic Silver Corp.* FirstService Corp. Fortuna Silver Mines, Inc.* Genworth MI Canada, Inc.1 George Weston Ltd. Gibson Energy, Inc. Goldcorp, Inc. Granite Real Estate Investment Trust* Great-West Lifeco, Inc. Home Capital Group, Inc. Horizon North Logistics, Inc. Husky Energy, Inc.1 IGM Financial, Inc. Imperial Oil Ltd. Industrial Alliance Insurance & Financial Services, Inc. Ithaca Energy, Inc.* Jean Coutu Group PJC, Inc. - Class A Keyera Corp. Kinross Gold Corp. Kodiak Oil & Gas Corp.* Labrador Iron Ore Royalty Corp. Laurentian Bank of Canada Linamar Corp. Lions Gate Entertainment Corp.* Loblaw Cos. Ltd.1 MacDonald Dettwiler & Associates Ltd.1 Magna International, Inc.1 Manitoba Telecom Services, Inc. Manulife Financial Corp. Maple Leaf Foods, Inc. Mullen Group Ltd. National Bank of Canada1 Nevsun Resources Ltd. Norbord, Inc. North West Co., Inc. OceanaGold Corp.* Onex Corp. Open Text Corp.1 Paramount Resources Ltd. - Class A* Aspiriant Risk-Managed Global Equity Fund SCHEDULE OF INVESTMENTS – Continued As of November 30, 2013 (Unaudited) Number of Shares Value COMMON STOCK (Continued) CANADA (Continued) Parex Resources, Inc.* $ Parkland Fuel Corp. Pason Systems, Inc. Petrominerales Ltd.1 Potash Corp. of Saskatchewan, Inc. Power Corp. of Canada1 Precision Drilling Corp. Pretium Resources, Inc.* Quebecor, Inc. - Class B RioCan Real Estate Investment Trust - REIT Rogers Communications, Inc. - Class B RONA, Inc. Royal Bank of Canada ShawCor Ltd. Shoppers Drug Mart Corp. Silver Standard Resources, Inc.* Sun Life Financial, Inc.1 Suncor Energy, Inc. Superior Plus Corp. Tahoe Resources, Inc.* Teck Resources Ltd.1 Tesco Corp.* TMX Group Ltd. Torex Gold Resources, Inc.* Toronto-Dominion Bank TransCanada Corp. Transcontinental, Inc. - Class A TransForce, Inc. TransGlobe Energy Corp.* Trinidad Drilling Ltd. Twin Butte Energy Ltd. Uranium Participation Corp.* Valeant Pharmaceuticals International, Inc.* Vermilion Energy, Inc.1 West Fraser Timber Co., Ltd. Westshore Terminals Investment Corp. Yamana Gold, Inc. CAYMAN ISLANDS – 0.5% AAC Technologies Holdings, Inc.1 ASM Pacific Technology Ltd.1 Belle International Holdings Ltd.1 Fresh Del Monte Produce, Inc. Aspiriant Risk-Managed Global Equity Fund SCHEDULE OF INVESTMENTS – Continued As of November 30, 2013 (Unaudited) Number of Shares Value COMMON STOCK (Continued) CAYMAN ISLANDS (Continued) Geely Automobile Holdings Ltd.1 $ MGM China Holdings Ltd. Phoenix Group Holdings Sands China Ltd. Tencent Holdings Ltd. Tingyi Cayman Islands Holding Corp. Wynn Macau Ltd. CHILE – 0.9% Banco Santander Chile - ADR Cencosud S.A. Enersis S.A. - ADR S.A.C.I. Falabella Sociedad Quimica y Minera de Chile S.A. - ADR1 CHINA – 0.4% China Shenhua Energy Co., Ltd. - Class H China Telecom Corp. Ltd. - Class H PetroChina Co., Ltd. - Class H Sinopharm Group Co., Ltd. - Class H Tsingtao Brewery Co., Ltd. - Class H Zhuzhou CSR Times Electric Co., Ltd. - Class H CURACAO – 0.1% Orthofix International N.V.* DENMARK – 0.3% Auriga Industries A/S* GN Store Nord A/S NKT Holding A/S Pandora A/S 93 Rockwool International A/S - B Shares Royal Unibrew A/S TDC A/S Topdanmark A/S* FINLAND – 0.4% Caverion Corp.* Citycon OYJ* Huhtamaki OYJ Orion OYJ - Class B1 Ramirent OYJ Rautaruukki OYJ* Aspiriant Risk-Managed Global Equity Fund SCHEDULE OF INVESTMENTS – Continued As of November 30, 2013 (Unaudited) Number of Shares Value COMMON STOCK (Continued) FINLAND (Continued) Sampo - A Shares $ Sponda OYJ Tieto OYJ Wartsila OYJ Abp YIT OYJ FRANCE – 2.0% Alten S.A.* AXA S.A. BNP Paribas S.A. Cie Generale des Etablissements Michelin CNP Assurances Danone Derichebourg S.A.* Electricite de France Ipsen S.A. Kering Klepierre - REIT Lagardere SCA Metropole Television S.A. Natixis Nexity S.A.* Plastic Omnium S.A. Rallye S.A.* Renault S.A. Safran S.A. Sanofi Schneider Electric S.A. SCOR S.E. Societe BIC S.A. Societe Generale S.A. Societe Television Francaise 1 Suez Environnement Co. Technicolor S.A.* Teleperformance Thales S.A. Total S.A. UBISOFT Entertainment* Valeo S.A. GERMANY – 2.2% Adidas A.G. Allianz S.E. Aspiriant Risk-Managed Global Equity Fund SCHEDULE OF INVESTMENTS – Continued As of November 30, 2013 (Unaudited) Number of Shares Value COMMON STOCK (Continued) GERMANY (Continued) Alstria Office REIT-AG - REIT $ Aurelius A.G. BASF S.E. Bayer A.G. Bayerische Motoren Werke A.G. Bertrandt A.G. Continental A.G. Deutsche Boerse A.G. Deutsche Euroshop A.G. Deutsche Lufthansa A.G.* Deutsche Post A.G. Deutsche Telekom A.G. Deutsche Wohnen A.G. Drillisch A.G. Duerr A.G. Freenet A.G. Grammer A.G. GSW Immobilien A.G. HeidelbergCement A.G. Heidelberger Druckmaschinen A.G.* Krones A.G. LEG Immobilien A.G. Merck KGaA Morphosys A.G.* Muenchener Rueckversicherungs A.G. Nordex S.E.* Norma Group S.E. QSC A.G. Rhoen Klinikum A.G. Stada Arzneimittel A.G. United Internet A.G. Wincor Nixdorf A.G. GIBRALTAR – 0.0% Bwin.Party Digital Entertainment PLC GUERNSEY – 0.1% Resolution Ltd. HONG KONG – 0.8% AIA Group Ltd. Bank of East Asia Ltd.1 BOC Hong Kong Holdings Ltd. Cathay Pacific Airways Ltd. Cheung Kong Holdings Ltd. Aspiriant Risk-Managed Global Equity Fund SCHEDULE OF INVESTMENTS – Continued As of November 30, 2013 (Unaudited) Number of Shares Value COMMON STOCK (Continued) HONG KONG (Continued) China Mobile Ltd. $ China Resources Enterprise Ltd.1 CLP Holdings Ltd. Galaxy Entertainment Group Ltd.* Hang Seng Bank Ltd. Henderson Land Development Co., Ltd. HKT Trust and HKT Ltd. Hong Kong & China Gas Co., Ltd.1 Hong Kong Exchanges and Clearing Ltd. Hopewell Holdings Ltd.1 Hutchison Whampoa Ltd. Hysan Development Co., Ltd. Link REIT - REIT MTR Corp. Ltd. New World Development Co., Ltd. PCCW Ltd. Power Assets Holdings Ltd. Sino Land Co., Ltd. SJM Holdings Ltd. Sun Art Retail Group Ltd. Sun Hung Kai Properties Ltd. Swire Pacific Ltd. - Class A Wharf Holdings Ltd. Wheelock & Co., Ltd. INDIA – 0.1% Dr Reddy's Laboratories Ltd. - ADR INDONESIA – 0.6% Bank Central Asia Tbk P.T. Bank Mandiri Persero Tbk P.T. Gudang Garam Tbk P.T. Indo Tambangraya Megah Tbk P.T. Perusahaan Gas Negara Persero Tbk P.T. Semen Indonesia Persero Tbk P.T. Telekomunikasi Indonesia Persero Tbk P.T. IRELAND – 0.6% Accenture PLC - Class A Alkermes PLC* Eaton Corp. PLC Greencore Group PLC Ingersoll-Rand PLC2 Seagate Technology PLC Aspiriant Risk-Managed Global Equity Fund SCHEDULE OF INVESTMENTS – Continued As of November 30, 2013 (Unaudited) Number of Shares Value COMMON STOCK (Continued) IRELAND (Continued) UDG Healthcare PLC $ ISLE OF MAN – 0.0% Genting Singapore PLC Playtech PLC ISRAEL – 0.1% Elbit Systems Ltd. Gazit-Globe Ltd. Israel Discount Bank Ltd. - Class A* Osem Investments Ltd.* Paz Oil Co., Ltd.* Rami Levi Chain Stores Hashikma Marketing 2006 Ltd. Shikun & Binui Ltd. Strauss Group Ltd. ITALY – 0.8% Banca Generali S.p.A. Beni Stabili S.p.A. - REIT Brembo S.p.A. Enel S.p.A. ERG S.p.A. Intesa Sanpaolo S.p.A. Mediaset S.p.A.* Prysmian S.p.A. Recordati S.p.A. Safilo Group S.p.A.* Salvatore Ferragamo S.p.A. UniCredit S.p.A. Unione di Banche Italiane SCPA JAPAN – 5.8% 77 Bank Ltd. Access Co., Ltd.* Accordia Golf Co., Ltd. 2 Activia Properties, Inc. - REIT Adastria Holdings Co., Ltd. ADEKA Corp.* 11 Advance Residence Investment Corp. - REIT Aeon Mall Co., Ltd. Aiful Corp.* Alfresa Holdings Corp.* Aspiriant Risk-Managed Global Equity Fund SCHEDULE OF INVESTMENTS – Continued As of November 30, 2013 (Unaudited) Number of Shares Value COMMON STOCK (Continued) JAPAN (Continued) AOKI Holdings, Inc.* $ Aoyama Trading Co., Ltd. Arcs Co., Ltd. Astellas Pharma, Inc. Avex Group Holdings, Inc.* Bridgestone Corp. Canon, Inc. Central Japan Railway Co. Century Tokyo Leasing Corp. Chiba Bank Ltd. Chiyoda Co., Ltd. Chubu Electric Power Co., Inc. Chugai Pharmaceutical Co., Ltd. CKD Corp. Cocokara fine, Inc. Dai Nippon Printing Co., Ltd. Daibiru Corp. Daicel Corp. Daifuku Co., Ltd.* Daihatsu Motor Co., Ltd. Daiichi Sankyo Co., Ltd. Daiichikosho Co., Ltd.* Daikyo, Inc. Daio Paper Corp.* Daishi Bank Ltd.* Daito Trust Construction Co., Ltd. Daiwa House Industry Co., Ltd. 3 Daiwa House Residential Investment Corp. - REIT 2 Daiwa Office Investment Corp. - REIT Daiwa Securities Group, Inc. Dena Co., Ltd. Denki Kagaku Kogyo KK* Earth Chemical Co., Ltd.* East Japan Railway Co. en-japan, Inc. Exedy Corp.* F@N Communications, Inc. Fields Corp.* FP Corp.* 3 Frontier Real Estate Investment Corp. - REIT* Fudo Tetra Corp.* Fuji Electric Co., Ltd. Fuji Heavy Industries Ltd. Fuji Oil Co., Ltd./Osaka* Aspiriant Risk-Managed Global Equity Fund SCHEDULE OF INVESTMENTS – Continued As of November 30, 2013 (Unaudited) Number of Shares Value COMMON STOCK (Continued) JAPAN (Continued) Fuji Seal International, Inc.* $ Fujimori Kogyo Co., Ltd.* Fukuoka Financial Group, Inc. 1 Fukuoka REIT Co. - REIT* Fukuyama Transporting Co., Ltd.* Furukawa Electric Co., Ltd. Fuyo General Lease Co., Ltd.* 1 Global One Real Estate Investment Corp. - REIT* 17 GLP J-Reit - REIT GNI Group Ltd.* Gulliver International Co., Ltd. 25 GungHo Online Entertainment, Inc.* 1 Hankyu Reit, Inc. - REIT Haseko Corp.* Heiwa Real Estate Co., Ltd.* Higo Bank Ltd. Hino Motors Ltd. HIS Co., Ltd. Hitachi Kokusai Electric, Inc.* Hogy Medical Co., Ltd. Hokkoku Bank Ltd. Honda Motor Co., Ltd. Hulic Co., Ltd. Hyakugo Bank Ltd. Hyakujushi Bank Ltd.* IBJ Leasing Co., Ltd.* IHI Corp. Iida Group Holdings Co., Ltd.* Iino Kaiun Kaisha Ltd. 6 Ikyu Corp. 1 Industrial & Infrastructure Fund Investment Corp. - REIT Isuzu Motors Ltd. ITOCHU Corp. Itoham Foods, Inc.* Izumi Co., Ltd.* J Front Retailing Co., Ltd.* Jaccs Co., Ltd.* Japan Airlines Co., Ltd. Japan Airport Terminal Co., Ltd. Japan Aviation Electronics Industry Ltd. 2 Japan Excellent, Inc. - REIT* 22 Japan Hotel REIT Investment Corp. - REIT 1 Japan Logistics Fund, Inc. - REIT 2 Japan Real Estate Investment Corp. - REIT Aspiriant Risk-Managed Global Equity Fund SCHEDULE OF INVESTMENTS – Continued As of November 30, 2013 (Unaudited) Number of Shares Value COMMON STOCK (Continued) JAPAN (Continued) 4 Japan Retail Fund Investment Corp. - REIT $ Japan Steel Works Ltd. Japan Tobacco, Inc. JFE Holdings, Inc. JGC Corp. JSR Corp. Juroku Bank Ltd.* Justsystems Corp.* Kagoshima Bank Ltd. Kajima Corp. Kakaku.com, Inc.* Kaken Pharmaceutical Co., Ltd.* Kansai Electric Power Co., Inc.* Kao Corp. Keisei Electric Railway Co., Ltd.* Keiyo Bank Ltd.* 3 Kenedix Realty Investment Corp. - REIT Kenedix, Inc.* Kirin Holdings Co., Ltd. Kissei Pharmaceutical Co., Ltd.* Kiyo Bank Ltd.* Koito Manufacturing Co., Ltd.* Kokuyo Co., Ltd.* Komori Corp. Konica Minolta, Inc. Kose Corp. KYORIN Holdings, Inc. Leopalace21 Corp.* Maeda Road Construction Co., Ltd.* Mandom Corp.* Marui Group Co., Ltd. Matsumotokiyoshi Holdings Co., Ltd.* Mazda Motor Corp.* Medipal Holdings Corp.* Meitec Corp. Mitsubishi Estate Co., Ltd. Mitsubishi Heavy Industries Ltd. Mitsubishi UFJ Financial Group, Inc. Mitsubishi UFJ Lease & Finance Co., Ltd. Mitsui Engineering & Shipbuilding Co., Ltd. Mitsui Fudosan Co., Ltd. Miura Co., Ltd.* Mizuho Financial Group, Inc. Modec, Inc. Aspiriant Risk-Managed Global Equity Fund SCHEDULE OF INVESTMENTS – Continued As of November 30, 2013 (Unaudited) Number of Shares Value COMMON STOCK (Continued) JAPAN (Continued) 2 Mori Hills REIT Investment Corp. - REIT* $ 2 Mori Trust Sogo Reit, Inc. - REIT Morinaga Milk Industry Co., Ltd. Moshi Moshi Hotline, Inc.* MS&AD Insurance Group Holdings Musashino Bank Ltd.* Namco Bandai Holdings, Inc. Namura Shipbuilding Co., Ltd. Nanto Bank Ltd.* NEC Corp. NEC Networks & System Integration Corp.* Nichias Corp.* Nintendo Co., Ltd. 2 Nippon Accommodations Fund, Inc. - REIT* 2 Nippon Building Fund, Inc. - REIT Nippon Express Co., Ltd. Nippon Konpo Unyu Soko Co., Ltd.* Nippon Paint Co., Ltd. Nippon Road Co., Ltd.* Nippon Synthetic Chemical Industry Co., Ltd.* Nippon Telegraph & Telephone Corp. Nippon Yusen KK Nishimatsu Construction Co., Ltd.* Nissan Chemical Industries Ltd. Nissha Printing Co., Ltd.* Nissin Kogyo Co., Ltd.* NKSJ Holdings, Inc. Nomura Holdings, Inc. Nomura Real Estate Holdings, Inc. 2 Nomura Real Estate Residential Fund, Inc. - REIT North Pacific Bank Ltd. NTT DOCOMO, Inc. Obayashi Corp. Ogaki Kyoritsu Bank Ltd.* Oji Holdings Corp. Okasan Securities Group, Inc.* Okinawa Electric Power Co., Inc. Okumura Corp. Omron Corp. ORIX Corp. 18 Orix JREIT, Inc. - REIT Osaka Gas Co., Ltd. PanaHome Corp. Panasonic Corp. Aspiriant Risk-Managed Global Equity Fund SCHEDULE OF INVESTMENTS – Continued As of November 30, 2013 (Unaudited) Number of Shares Value COMMON STOCK (Continued) JAPAN (Continued) Pigeon Corp. $ Pola Orbis Holdings, Inc. 2 Premier Investment Corp. - REIT Rengo Co., Ltd. Resona Holdings, Inc. Resorttrust, Inc.* Rohm Co., Ltd. Round One Corp.* Ryohin Keikaku Co., Ltd. Ryosan Co., Ltd. San-In Godo Bank Ltd. Sangetsu Co., Ltd. Sanwa Holdings Corp. Secom Co., Ltd. Seino Holdings Co., Ltd. Sekisui Chemical Co., Ltd.* Sekisui House Ltd. 2 Sekisui House SI Investment Co. - REIT Senko Co., Ltd. Senshu Ikeda Holdings, Inc.* Seven & I Holdings Co., Ltd. Shima Seiki Manufacturing Ltd.* Shimamura Co., Ltd.* Shindengen Electric Manufacturing Co., Ltd.* Shinko Electric Industries Co., Ltd. Shinmaywa Industries Ltd.* Shinsei Bank Ltd. Shionogi & Co., Ltd. Showa Corp.* SoftBank Corp. Sojitz Corp. Sony Corp. Sony Financial Holdings, Inc. Sosei Group Corp.* Sotetsu Holdings, Inc.* Start Today Co., Ltd. Sumitomo Chemical Co., Ltd. Sumitomo Forestry Co., Ltd. Sumitomo Mitsui Financial Group, Inc. Sumitomo Real Estate Sales Co., Ltd.* Sumitomo Realty & Development Co., Ltd. Sumitomo Warehouse Co., Ltd. Suzuken Co., Ltd./Aichi Japan Suzuki Motor Corp. Aspiriant Risk-Managed Global Equity Fund SCHEDULE OF INVESTMENTS – Continued As of November 30, 2013 (Unaudited) Number of Shares Value COMMON STOCK (Continued) JAPAN (Continued) T&D Holdings, Inc. $ Tadano Ltd.* Taikisha Ltd. Taisei Corp. Takasago Thermal Engineering Co., Ltd.* Takashimaya Co., Ltd. Takuma Co., Ltd.* Toagosei Co., Ltd.* Toho Co., Ltd. Tohoku Electric Power Co., Inc.* Tokai Rika Co., Ltd.* Tokai Tokyo Financial Holdings, Inc. Tokio Marine Holdings, Inc. Tokyo Electric Power Co., Inc.* Tokyo Electron Ltd. Tokyo Gas Co., Ltd. Tokyo Seimitsu Co., Ltd.* Tokyo Tatemono Co., Ltd.* Tokyu Corp. Tokyu Fudosan Holdings, Corp.* 2 Tokyu, Inc. - REIT 2 Top, Inc. - REIT Toppan Forms Co., Ltd.* Toshiba Machine Co., Ltd. Toshiba Plant Systems & Services Corp. TOTO Ltd. Toyo Seikan Group Holdings Ltd. Toyo Tire & Rubber Co., Ltd. Toyoda Gosei Co., Ltd. Toyota Boshoku Corp. Toyota Motor Corp. Transcosmos, Inc. TS Tech Co., Ltd.* Tsuruha Holdings, Inc. TV Asahi Corp.* 38 UACJ Corp.* Ube Industries Ltd. Ulvac, Inc.* United Arrows Ltd. 6 United Urban Investment Corp. - REIT Universal Entertainment Corp. Valor Co., Ltd. West Japan Railway Co. Yahoo Japan Corp. Aspiriant Risk-Managed Global Equity Fund SCHEDULE OF INVESTMENTS – Continued As of November 30, 2013 (Unaudited) Number of Shares Value COMMON STOCK (Continued) JAPAN (Continued) Yoshinoya Holdings Co., Ltd.* $ JERSEY – 0.3% Beazley PLC Centamin PLC* Delphi Automotive PLC Informa PLC Kentz Corp. Ltd. Regus PLC Shire PLC Wolseley PLC LUXEMBOURG – 0.0% GAGFAH S.A.* MALAYSIA – 2.7% AMMB Holdings Bhd Axiata Group Bhd CIMB Group Holdings Bhd DiGi.Com Bhd Genting Bhd Kuala Lumpur Kepong Bhd Malayan Banking Bhd Maxis Bhd Petronas Chemicals Group Bhd Public Bank Bhd Sime Darby Bhd Telekom Malaysia Bhd Tenaga Nasional Bhd UMW Holdings Bhd MALTA – 0.0% Unibet Group PLC* MAURITIUS – 0.0% Golden Agri-Resources Ltd.1 MEXICO – 0.8% Alfa S.A.B. de C.V. - Class A America Movil S.A.B. de C.V. - ADR1 Coca-Cola Femsa S.A.B. de C.V. - ADR1 Grupo Televisa SAB - ADR Wal-Mart de Mexico S.A.B. de C.V. Aspiriant Risk-Managed Global Equity Fund SCHEDULE OF INVESTMENTS – Continued As of November 30, 2013 (Unaudited) Number of Shares Value COMMON STOCK (Continued) NETHERLANDS – 1.7% Aalberts Industries N.V. $ Aegon N.V. Akzo Nobel N.V. Eurocommercial Properties N.V. European Aeronautic Defence and Space Co. N.V. ING Groep N.V.* Koninklijke Ahold N.V. Koninklijke Philips N.V. LyondellBasell Industries N.V. - Class A Nieuwe Steen Investments N.V. - REIT Nutreco N.V. PostNL N.V.* STMicroelectronics N.V. Vastned Retail N.V. - REIT* Wereldhave N.V. - REIT NORWAY – 0.1% DNO International A.S.A.* Fred Olsen Energy A.S.A. REC Silicon A.S.A.* Sparebanken 1 SMN Tomra Systems A.S.A. POLAND – 0.5% Bank Pekao S.A. PGE S.A. Powszechna Kasa Oszczednosci Bank Polski S.A. Powszechny Zaklad Ubezpieczen S.A. Telekomunikacja Polska S.A. PUERTO RICO – 0.1% Popular, Inc.* RUSSIAN FEDERATION – 0.4% Gazprom OAO - ADR Lukoil OAO - ADR MMC Norilsk Nickel OJSC - ADR Mobile Telesystems OJSC - ADR Rosneft OAO - GDR GDR Tatneft OAO - ADR SINGAPORE – 0.6% Ascendas Real Estate Investment Trust - REIT Aspiriant Risk-Managed Global Equity Fund SCHEDULE OF INVESTMENTS – Continued As of November 30, 2013 (Unaudited) Number of Shares Value COMMON STOCK (Continued) SINGAPORE (Continued) Avago Technologies Ltd. $ CapitaCommercial Trust - REIT1 CapitaLand Ltd. CapitaMall Trust - REIT CapitaMalls Asia Ltd. City Developments Ltd. ComfortDelGro Corp. Ltd. DBS Group Holdings Ltd. Flextronics International Ltd.* Global Logistic Properties Ltd. Hutchison Port Holdings Trust - Class U Keppel - REIT Keppel Corp. Ltd.1 Keppel Land Ltd. Oversea-Chinese Banking Corp. Ltd. Sembcorp Industries Ltd. Sembcorp Marine Ltd.1 Singapore Airlines Ltd. Singapore Exchange Ltd. Singapore Press Holdings Ltd.1 Singapore Technologies Engineering Ltd. Singapore Telecommunications Ltd. StarHub Ltd. United Overseas Bank Ltd. UOL Group Ltd. Wilmar International Ltd. Yangzijiang Shipbuilding Holdings Ltd. SOUTH AFRICA – 2.6% Aspen Pharmacare Holdings Ltd. Barclays Africa Group Ltd. Bidvest Group Ltd. FirstRand Ltd. Kumba Iron Ore Ltd. Life Healthcare Group Holdings Ltd. Mr Price Group Ltd. MTN Group Ltd. Naspers Ltd. - N Shares Nedbank Group Ltd. Remgro Ltd. Sanlam Ltd. Sasol Ltd. Shoprite Holdings Ltd. Aspiriant Risk-Managed Global Equity Fund SCHEDULE OF INVESTMENTS – Continued As of November 30, 2013 (Unaudited) Number of Shares Value COMMON STOCK (Continued) SOUTH AFRICA (Continued) Standard Bank Group Ltd. $ Steinhoff International Holdings Ltd. Tiger Brands Ltd. Vodacom Group Ltd. Woolworths Holdings Ltd. SOUTH KOREA – 2.6% Amorepacific Corp.* Cheil Industries, Inc. Daelim Industrial Co., Ltd. Daewoo International Corp. E-Mart Co., Ltd. Hyundai Glovis Co., Ltd. Hyundai Mobis Hyundai WIA Corp. Kangwon Land, Inc. Kia Motors Corp. KT Corp. KT&G Corp. LG Chem Ltd. LG Display Co., Ltd.* LG Household & Health Care Ltd. LG Uplus Corp.* NAVER Corp.* 41 Orion Corp. 67 POSCO Samsung C&T Corp. Samsung Electro-Mechanics Co., Ltd. Samsung Electronics Co., Ltd. Samsung Engineering Co., Ltd. Samsung Fire & Marine Insurance Co., Ltd. Samsung Techwin Co., Ltd. SK Telecom Co., Ltd. SPAIN – 0.7% ACS Actividades de Construccion y Servicios S.A. Banco Bilbao Vizcaya Argentaria S.A. Banco Santander SA Duro Felguera S.A.* Ebro Foods S.A. Ence Energia y Celulosa S.A Gamesa Corp. Tecnologica S.A.* Gas Natural SDG S.A. Aspiriant Risk-Managed Global Equity Fund SCHEDULE OF INVESTMENTS – Continued As of November 30, 2013 (Unaudited) Number of Shares Value COMMON STOCK (Continued) SPAIN (Continued) Iberdrola S.A. $ Sacyr S.A.* SWEDEN – 0.8% AarhusKarlshamn A.B. Axfood A.B. Bilia A.B. - A Shares Castellum A.B. Electrolux A.B. Fabege A.B. Hufvudstaden A.B. - A Shares ICA Gruppen A.B.* Intrum Justitia A.B.* Investor A.B. - B Shares Kungsleden A.B. Loomis A.B. - Class B Lundbergforetagen A.B. - B Shares SAS A.B.* Skandinaviska Enskilda Banken A.B. - Class A Svenska Cellulosa A.B. SCA - Class B Swedish Match A.B. Telefonaktiebolaget LM Ericsson - B Shares Trelleborg A.B. - B Shares Wallenstam A.B. - B Shares Wihlborgs Fastigheter A.B.* SWITZERLAND – 2.5% Actelion Ltd. Adecco S.A. Allied World Assurance Co. Holdings A.G. Allreal Holding A.G.1 Baloise Holding A.G. Basilea Pharmaceutica Bucher Industries A.G. Credit Suisse Group A.G. Forbo Holding A.G. Foster Wheeler A.G.* GAM Holding A.G. 85 Georg Fischer A.G.* Givaudan S.A. Helvetia Holding A.G.1 Logitech International S.A. 57 Mobimo Holding A.G. Aspiriant Risk-Managed Global Equity Fund SCHEDULE OF INVESTMENTS – Continued As of November 30, 2013 (Unaudited) Number of Shares Value COMMON STOCK (Continued) SWITZERLAND (Continued) Nestle S.A. $ Novartis A.G. OC Oerlikon Corp. A.G. PSP Swiss Property A.G. Roche Holding A.G. 39 Sika A.G. Sulzer A.G. Swiss Life Holding A.G.* TE Connectivity Ltd. UBS A.G. Valora Holding A.G.1 TAIWAN – 1.6% Cheng Shin Rubber Industry Co., Ltd. Chunghwa Telecom Co., Ltd.* Compal Electronics, Inc. Evergreen Marine Corp. Taiwan Ltd.* Everlight Electronics Co., Ltd.* Far Eastern Department Stores Ltd. Far EasTone Telecommunications Co., Ltd. Foxconn Technology Co., Ltd. Hon Hai Precision Industry Co., Ltd. HTC Corp. Largan Precision Co., Ltd.* Novatek Microelectronics Corp.* Realtek Semiconductor Corp. Richtek Technology Corp. Taiwan Mobile Co., Ltd.* Taiwan Semiconductor Manufacturing Co., Ltd. - ADR1 Uni-President Enterprises Corp.* Wistron Corp. THAILAND – 0.6% Advanced Info Service PCL Bangkok Bank PCL CP ALL PCL PTT Global Chemical PCL* PTT PCL TURKEY – 0.4% KOC Holding AS Turk Hava Yollari* Aspiriant Risk-Managed Global Equity Fund SCHEDULE OF INVESTMENTS – Continued As of November 30, 2013 (Unaudited) Number of Shares Value COMMON STOCK (Continued) TURKEY (Continued) Turk Telekomunikasyon AS $ Turkcell Iletisim Hizmetleri AS* UNITED KINGDOM – 5.3% 3i Group PLC Abcam PLC Afren PLC* Alent PLC Antofagasta PLC Aon PLC ARM Holdings PLC Associated British Foods PLC Babcock International Group PLC Bank of Georgia Holdings PLC Barclays PLC Barratt Developments PLC BBA Aviation PLC Bellway PLC Berendsen PLC Berkeley Group Holdings PLC Betfair Group PLC BHP Billiton PLC Big Yellow Group PLC - REIT Blinkx PLC*1 Bodycote PLC Bovis Homes Group PLC BP PLC British Land Co. PLC - REIT British Sky Broadcasting Group PLC Britvic PLC BT Group PLC Cable & Wireless Communications PLC Cairn Energy PLC* Capital & Counties Properties PLC Centrica PLC Cineworld Group PLC Close Brothers Group PLC CSR PLC Daily Mail & General Trust PLC Dairy Crest Group PLC Derwent London PLC - REIT Dignity PLC Diploma PLC Aspiriant Risk-Managed Global Equity Fund SCHEDULE OF INVESTMENTS – Continued As of November 30, 2013 (Unaudited) Number of Shares Value COMMON STOCK (Continued) UNITED KINGDOM (Continued) Dixons Retail PLC* $ Domino Printing Sciences PLC Drax Group PLC DS Smith PLC Dunelm Group PLC easyJet PLC EnQuest PLC* Enterprise Inns PLC* Fidessa Group PLC Genus PLC Go-Ahead Group PLC* Grainger PLC Great Portland Estates PLC - REIT Greene King PLC Halfords Group PLC Hammerson PLC - REIT Hansteen Holdings PLC - REIT Hays PLC Hikma Pharmaceuticals PLC Homeserve PLC HSBC Holdings PLC ICAP PLC IG Group Holdings PLC IMI PLC Intermediate Capital Group PLC International Personal Finance PLC Interserve PLC Investec PLC ITE Group PLC ITV PLC Jardine Lloyd Thompson Group PLC JD Wetherspoon PLC Kazakhmys PLC Keller Group PLC Land Securities Group PLC - REIT Lloyds Banking Group PLC* Londonmetric Property PLC - REIT Marks & Spencer Group PLC Millennium & Copthorne Hotels PLC Mitchells & Butlers PLC* Mondi PLC Next PLC Ophir Energy PLC* Pace PLC Aspiriant Risk-Managed Global Equity Fund SCHEDULE OF INVESTMENTS – Continued As of November 30, 2013 (Unaudited) Number of Shares Value COMMON STOCK (Continued) UNITED KINGDOM (Continued) Pennon Group PLC $ Persimmon PLC Premier Foods PLC* Premier Oil PLC PZ Cussons PLC QinetiQ Group PLC Reckitt Benckiser Group PLC Restaurant Group PLC Rightmove PLC Rio Tinto PLC Rockhopper Exploration PLC* Royal Dutch Shell PLC - A Shares Royal Dutch Shell PLC - B Shares Savills PLC Schroders PLC Serco Group PLC Shaftesbury PLC - REIT* SIG PLC Smith & Nephew PLC Soco International PLC St. Modwen Properties PLC Stagecoach Group PLC Standard Life PLC Synergy Health PLC Synthomer PLC TalkTalk Telecom Group PLC Telecom Plus PLC Thomas Cook Group PLC* Travis Perkins PLC TUI Travel PLC Unilever PLC Unite Group PLC* Vodafone Group PLC WH Smith PLC* 57 Whitbread PLC WS Atkins PLC UNITED STATES – 44.4% 8x8, Inc.* A Schulman, Inc. AAR Corp. Abbott Laboratories Abercrombie & Fitch Co. - Class A Aspiriant Risk-Managed Global Equity Fund SCHEDULE OF INVESTMENTS – Continued As of November 30, 2013 (Unaudited) Number of Shares Value COMMON STOCK (Continued) UNITED STATES (Continued) Achillion Pharmaceuticals, Inc.*1 2 $ Activision Blizzard, Inc. Advanced Energy Industries, Inc.* AECOM Technology Corp.* Aetna, Inc. AFC Enterprises, Inc.* Affymetrix, Inc.* Albany International Corp. - Class A Alexandria Real Estate Equities, Inc. - REIT Alexion Pharmaceuticals, Inc.* Alliant Techsystems, Inc. Allstate Corp. Altra Industrial Motion Corp. Altria Group, Inc. Amazon.com, Inc.* AMERCO* American Capital Agency Corp. - REIT American Capital Ltd.* American Eagle Outfitters, Inc. American Electric Power Co., Inc. American Financial Group, Inc. American International Group, Inc. American States Water Co.1 2 American Tower Corp. - REIT Ameriprise Financial, Inc. AmerisourceBergen Corp. Amgen, Inc. Anadarko Petroleum Corp. Andersons, Inc. ANN, Inc.* Annaly Capital Management, Inc. - REIT Apogee Enterprises, Inc. Apollo Education Group, Inc.*2 Apple, Inc. Archer-Daniels-Midland Co. Arctic Cat, Inc.1 Ares Capital Corp.1 2 Arkansas Best Corp. Arlington Asset Investment Corp. - Class A Arrow Electronics, Inc.* Arthur J. Gallagher & Co. Ashford Hospitality Prime, Inc. - REIT* Ashford Hospitality Trust, Inc. - REIT Assurant, Inc. Aspiriant Risk-Managed Global Equity Fund SCHEDULE OF INVESTMENTS – Continued As of November 30, 2013 (Unaudited) Number of Shares Value COMMON STOCK (Continued) UNITED STATES (Continued) AT&T, Inc. $ Atmos Energy Corp. Autodesk, Inc.* AvalonBay Communities, Inc. - REIT AVANIR Pharmaceuticals, Inc. - Class A*1 2 Avery Dennison Corp.1 2 Avnet, Inc. Bank of America Corp. Bank of New York Mellon Corp. Banner Corp. Belo Corp. - Class A Best Buy Co., Inc. BlackRock, Inc. Blount International, Inc.* Boeing Co. BOK Financial Corp. Booz Allen Hamilton Holding Corp. Boston Properties, Inc. - REIT Boston Scientific Corp.* Bravo Brio Restaurant Group, Inc.* Bristow Group, Inc. Broadcom Corp. - Class A Broadridge Financial Solutions, Inc. Brocade Communications Systems, Inc.* Brooks Automation, Inc. Brown & Brown, Inc. Brown Shoe Co., Inc. CA, Inc. Cabot Oil & Gas Corp.2 California Water Service Group Cambrex Corp.* Capella Education Co.* Cardinal Health, Inc. CareFusion Corp.* Carlisle Cos., Inc. Celgene Corp.* Century Aluminum Co.* CF Industries Holdings, Inc. Chemtura Corp.* Chesapeake Lodging Trust - REIT Chevron Corp. Chico's FAS, Inc. Chimera Investment Corp. - REIT2 Chiquita Brands International, Inc.* Aspiriant Risk-Managed Global Equity Fund SCHEDULE OF INVESTMENTS – Continued As of November 30, 2013 (Unaudited) Number of Shares Value COMMON STOCK (Continued) UNITED STATES (Continued) Cigna Corp. $ Cimarex Energy Co. Cinemark Holdings, Inc. CIRCOR International, Inc. Cisco Systems, Inc. Citigroup, Inc. CME Group, Inc. CNO Financial Group, Inc. Coca-Cola Co. Cognizant Technology Solutions Corp. - Class A* Comcast Corp. Comcast Corp. - Class A Comerica, Inc. Computer Programs & Systems, Inc. Computer Sciences Corp. Compuware Corp. comScore, Inc.* CONMED Corp. Cooper Cos., Inc.1 2 Cooper Tire & Rubber Co CoreLogic, Inc.* Corrections Corp. of America - REIT Cousins Properties, Inc. - REIT Cracker Barrel Old Country Store, Inc. Crane Co. Cray, Inc.* Credit Acceptance Corp.* Crocs, Inc.* CSG Systems International, Inc. Cummins, Inc. CVR Energy, Inc. CVS Caremark Corp. Cynosure, Inc. - Class A* Deere & Co. Delek U.S. Holdings, Inc. DIRECTV* Discover Financial Services DISH Network Corp. - Class A DST Systems, Inc. DTE Energy Co. Duke Energy Corp. DXP Enterprises, Inc.* Dycom Industries, Inc.* Edison International Aspiriant Risk-Managed Global Equity Fund SCHEDULE OF INVESTMENTS – Continued As of November 30, 2013 (Unaudited) Number of Shares Value COMMON STOCK (Continued) UNITED STATES (Continued) Electronic Arts, Inc.* $ Eli Lilly & Co. EMCOR Group, Inc. Emergent Biosolutions, Inc.* Emerson Electric Co. Encore Capital Group, Inc.* Endo Health Solutions, Inc.* EnerNOC, Inc.* EPAM Systems, Inc.* EPL Oil & Gas, Inc.* Equity Lifestyle Properties, Inc. - REIT Equity Residential - REIT Essex Property Trust, Inc. - REIT Esterline Technologies Corp.* Exelis, Inc. Express Scripts Holding Co.* Express, Inc.* Extra Space Storage, Inc. - REIT Exxon Mobil Corp. Facebook, Inc. - Class A* Fidelity National Information Services, Inc. Fifth Third Bancorp Finisar Corp.* First Commonwealth Financial Corp. First Midwest Bancorp, Inc. First Solar, Inc.* FleetCor Technologies, Inc.* FLIR Systems, Inc. Ford Motor Co. Forest Oil Corp.*1 2 Frontier Communications Corp.1 2 FTD Cos., Inc.* GameStop Corp. - Class A Gannett Co., Inc.1 2 General Electric Co. General Growth Properties, Inc. - REIT Gentiva Health Services, Inc.* Genworth Financial, Inc. - Class A* Geo Group, Inc. - REIT Global Cash Access Holdings, Inc.* Goldman Sachs Group, Inc. Google, Inc. - Class A* Greatbatch, Inc.* H&R Block, Inc. Aspiriant Risk-Managed Global Equity Fund SCHEDULE OF INVESTMENTS – Continued As of November 30, 2013 (Unaudited) Number of Shares Value COMMON STOCK (Continued) UNITED STATES (Continued) Hanmi Financial Corp. $ Hatteras Financial Corp. - REIT Haynes International, Inc. HCP, Inc. - REIT Health Care REIT, Inc. - REIT Hecla Mining Co.1 2 Helmerich & Payne, Inc. Hershey Co. Hess Corp. Hewlett-Packard Co. hhgregg, Inc.* Home Depot, Inc. Honeywell International, Inc. Horace Mann Educators Corp. Hospitality Properties Trust - REIT Host Hotels & Resorts, Inc. - REIT Hovnanian Enterprises, Inc. - Class A*1 2 Howard Hughes Corp.* Humana, Inc. Huntington Bancshares, Inc.2 Huntsman Corp. IAC/InterActiveCorp ICU Medical, Inc.* Illinois Tool Works, Inc. Impax Laboratories, Inc.* Informatica Corp.* Ingram Micro, Inc. - Class A* Ingredion, Inc. Inland Real Estate Corp. - REIT1 2 Innospec, Inc. Insight Enterprises, Inc.* Insperity, Inc. Intel Corp. International Business Machines Corp. International Paper Co. Invacare Corp. Invesco Mortgage Capital, Inc. - REIT Investment Technology Group, Inc.* ITT Educational Services, Inc.* Jabil Circuit, Inc. James River Coal Co.*1 2 JM Smucker Co. Johnson & Johnson Jones Lang LaSalle, Inc. Aspiriant Risk-Managed Global Equity Fund SCHEDULE OF INVESTMENTS – Continued As of November 30, 2013 (Unaudited) Number of Shares Value COMMON STOCK (Continued) UNITED STATES (Continued) JPMorgan Chase & Co. $ Kelly Services, Inc. - Class A KeyCorp Kforce, Inc. Kimberly-Clark Corp. Kimco Realty Corp. - REIT KLA-Tencor Corp. Koppers Holdings, Inc. Kraton Performance Polymers, Inc.* Krispy Kreme Doughnuts, Inc.* Kroger Co. Kulicke & Soffa Industries, Inc.* L-3 Communications Holdings, Inc. La-Z-Boy, Inc.1 2 Lattice Semiconductor Corp.* Lear Corp. Lender Processing Services, Inc.2 Leucadia National Corp. Life Technologies Corp.* LifePoint Hospitals, Inc.* Lincoln Electric Holdings, Inc. LinkedIn Corp. - Class A* Loral Space & Communications, Inc.* LSI Corp. LTC Properties, Inc. - REIT M&T Bank Corp. Macquarie Infrastructure Co. LLC Macy's, Inc. Magnachip Semiconductor Corp.* Manpowergroup, Inc. Marathon Oil Corp. Marathon Petroleum Corp. Marriott Vacations Worldwide Corp.* MasterCard, Inc. - Class A Materion Corp. Maxim Integrated Products, Inc. McKesson Corp. Medifast, Inc.* Medtronic, Inc. Mentor Graphics Corp. Merck & Co., Inc. Meritor, Inc.* MetLife, Inc. MFA Financial, Inc. - REIT Aspiriant Risk-Managed Global Equity Fund SCHEDULE OF INVESTMENTS – Continued As of November 30, 2013 (Unaudited) Number of Shares Value COMMON STOCK (Continued) UNITED STATES (Continued) Microsoft Corp.2 $ Monsanto Co. Monster Worldwide, Inc.*1 2 Movado Group, Inc. MSCI, Inc.* Mueller Industries, Inc.1 2 Mueller Water Products, Inc. - Class A Multimedia Games Holding Co., Inc.* Murphy Oil Corp.1 2 MYR Group, Inc.* Myriad Genetics, Inc.*1 2 National Health Investors, Inc. - REIT National Retail Properties, Inc. - REIT Nelnet, Inc. - Class A Netscout Systems, Inc.* New Mountain Finance Corp.2 New York Times Co. - Class A Newcastle Investment Corp. - REIT Newell Rubbermaid, Inc. Newmont Mining Corp. Newpark Resources, Inc.* News Corp.* Northrop Grumman Corp. NV Energy, Inc. Occidental Petroleum Corp. Oceaneering International, Inc. Ocwen Financial Corp.* Oil States International, Inc.* Omnicare, Inc. Oracle Corp. OraSure Technologies, Inc.* Oshkosh Corp. Owens-Illinois, Inc.* Packaging Corp. of America Patterson-UTI Energy, Inc.1 2 PDL BioPharma, Inc.1 2 Pennsylvania Real Estate Investment Trust - REIT PepsiCo, Inc. PetMed Express, Inc. PetSmart, Inc. Pfizer, Inc. PG&E Corp. PharMerica Corp.* Phillips 66 Aspiriant Risk-Managed Global Equity Fund SCHEDULE OF INVESTMENTS – Continued As of November 30, 2013 (Unaudited) Number of Shares Value COMMON STOCK (Continued) UNITED STATES (Continued) Piedmont Office Realty Trust, Inc. - Class A - REIT1 2 $ Pilgrim's Pride Corp.* Pioneer Energy Services Corp.* Piper Jaffray Cos.* PNC Financial Services Group, Inc. Post Properties, Inc. - REIT Potlatch Corp. - REIT PPG Industries, Inc. Primerica, Inc. Procter & Gamble Co. Prologis, Inc. - REIT Prospect Capital Corp.2 Prudential Financial, Inc. Public Storage - REIT Quaker Chemical Corp. Questcor Pharmaceuticals, Inc.1 2 Quicksilver Resources, Inc.*1 2 Ramco-Gershenson Properties Trust - REIT Raymond James Financial, Inc. Raytheon Co. Reinsurance Group of America, Inc. Reliance Steel & Aluminum Co. Responsys, Inc.* Rite Aid Corp.* Rogers Corp.* Rovi Corp.* Sabra Health Care REIT, Inc. - REIT1 2 Sanmina Corp.* Santarus, Inc.* SEACOR Holdings, Inc.2 Select Medical Holdings Corp. Senior Housing Properties Trust - REIT Service Corp. International Silicon Graphics International Corp.* Silicon Image, Inc.* Simon Property Group, Inc. - REIT Sinclair Broadcast Group Inc - Class A SLM Corp.2 Smith & Wesson Holding Corp.*1 2 Solera Holdings, Inc. Sonic Corp.* Sonus Networks, Inc.*1 2 Sovran Self Storage, Inc. - REIT Spansion, Inc. - Class A* Aspiriant Risk-Managed Global Equity Fund SCHEDULE OF INVESTMENTS – Continued As of November 30, 2013 (Unaudited) Number of Shares Value COMMON STOCK (Continued) UNITED STATES (Continued) Spirit Aerosystems Holdings, Inc. - Class A* $ Sprint Corp.* SPX Corp.2 St. Jude Medical, Inc. STAG Industrial, Inc. - REIT Stamps.com, Inc.* Standard Motor Products, Inc. Starwood Property Trust, Inc. - REIT2 Starz - Class A* Steel Dynamics, Inc. Steelcase, Inc. - Class A Stewart Information Services Corp.1 2 Stone Energy Corp.* Stryker Corp. Summit Hotel Properties, Inc. - REIT SunCoke Energy, Inc.* Superior Energy Services, Inc.* 2 Symantec Corp. Symetra Financial Corp. Syntel, Inc. Taubman Centers, Inc. - REIT Tech Data Corp.* Techne Corp. Telephone & Data Systems, Inc.2 Tellabs, Inc.1 Terex Corp.* Tesla Motors, Inc.*1 2 Tesoro Corp. TETRA Technologies, Inc.*1 2 TIBCO Software, Inc.* Time Warner Cable, Inc. Time Warner, Inc. Timken Co. Travelers Cos., Inc.1 2 Travelzoo, Inc.*1 2 Trex Co., Inc.* TrueBlue, Inc.* Tupperware Brands Corp.1 2 Tutor Perini Corp.* Tyson Foods, Inc. - Class A2 UniFirst Corp. Unisys Corp.* United Online, Inc.2 United Therapeutics Corp.*1 2 Aspiriant Risk-Managed Global Equity Fund SCHEDULE OF INVESTMENTS – Continued As of November 30, 2013 (Unaudited) Number of Shares Value COMMON STOCK (Continued) UNITED STATES (Continued) UnitedHealth Group, Inc.2 $ Universal Health Services, Inc. - Class B Unum Group USANA Health Sciences, Inc.*2 Vaalco Energy, Inc.* Valmont Industries, Inc. Ventas, Inc. - REIT Verizon Communications, Inc. Vertex Pharmaceuticals, Inc.* Viacom, Inc. - Class B2 Viad Corp. ViewPoint Financial Group, Inc. Virtus Investment Partners, Inc.* Visa, Inc. - Class A2 Visteon Corp.* Vonage Holdings Corp.*2 Vornado Realty Trust - REIT Wal-Mart Stores, Inc. Walgreen Co. Walt Disney Co. Waste Management, Inc.2 Webster Financial Corp. WellPoint, Inc.2 Wells Fargo & Co. Western Digital Corp. Western Refining, Inc. Westlake Chemical Corp. Weyerhaeuser Co. - REIT Worthington Industries, Inc.2 WR Grace & Co.* Xerox Corp.2 Yahoo!, Inc.* VIRGIN ISLANDS (BRITISH) – 0.0% Michael Kors Holdings Ltd.* TOTAL COMMON STOCK (Cost $161,096,209) PREFERRED STOCK – 0.5% BRAZIL – 0.2% Eletropaulo Metropolitana S.A. Lojas Americanas S.A. Aspiriant Risk-Managed Global Equity Fund SCHEDULE OF INVESTMENTS – Continued As of November 30, 2013 (Unaudited) Number of Shares Value PREFERRED STOCK (Continued) GERMANY – 0.3% Henkel A.G. & Co. KGaA $ Porsche Automobil Holding S.E. TOTAL PREFERRED STOCK (Cost $815,940) Number of Contracts Value PURCHASED OPTIONS – 0.2% PURCHASED CALL OPTIONS – 0.0% S&P 500 Index 83 Exercise Price: $1,915, Expiration Date: December 21, 2013 S&P 500 Index - FLEX 85 Exercise Price: $1,880, Expiration Date: December 2, 2013 — 85 Exercise Price: $1,885, Expiration Date: December 4, 2013 1 85 Exercise Price: $1,890, Expiration Date: December 9, 2013 25 85 Exercise Price: $1,880, Expiration Date: December 11, 2013 79 Exercise Price: $1,915, Expiration Date: December 16, 2013 84 Exercise Price: $1,910, Expiration Date: December 18, 2013 83 Exercise Price: $1,930, Expiration Date: December 23, 2013 83 Exercise Price: $1,930, Expiration Date: December 26, 2013 S&P 500 Index - Weekly 85 Exercise Price: $1,880, Expiration Date: December 6, 2013 83 Exercise Price: $1,910, Expiration Date: December 13, 2013 82 Exercise Price: $1,930, Expiration Date: December 27, 2013 PURCHASED PUT OPTIONS – 0.2% iShares MSCI EAFE Index Fund Exercise Price: $58, Expiration Date: January 18, 2014 iShares MSCI EAFE Index Fund - FLEX Exercise Price: $54, Expiration Date: December 4, 2013 — Exercise Price: $57, Expiration Date: December 11, 2013 94 Exercise Price: $58, Expiration Date: December 18, 2013 Exercise Price: $59, Expiration Date: December 27, 2013 Exercise Price: $59, Expiration Date: January 2, 2014 Exercise Price: $58, Expiration Date: January 8, 2014 Exercise Price: $59, Expiration Date: January 22, 2014 iShares MSCI Emerging Markets Index Fund Exercise Price: $36, Expiration Date: January 18, 2014 iShares MSCI Emerging Markets Index Fund - FLEX Exercise Price: $35, Expiration Date: December 4, 2013 13 Exercise Price: $37, Expiration Date: December 11, 2013 Exercise Price: $37, Expiration Date: December 18, 2013 Exercise Price: $38, Expiration Date: December 27, 2013 Aspiriant Risk-Managed Global Equity Fund SCHEDULE OF INVESTMENTS – Continued As of November 30, 2013 (Unaudited) Number of Contracts Value PURCHASED OPTIONS (Continued) PURCHASED PUT OPTIONS (Continued) Exercise Price: $36, Expiration Date: January 2, 2014 $ Exercise Price: $35, Expiration Date: January 8, 2014 Exercise Price: $36, Expiration Date: January 22, 2014 iShares Russell 2000 Index Fund Exercise Price: $97, Expiration Date: January 18, 2014 iShares Russell 2000 Index Fund - FLEX Exercise Price: $89, Expiration Date: December 4, 2013 1 Exercise Price: $94, Expiration Date: December 11, 2013 Exercise Price: $98, Expiration Date: December 18, 2013 Exercise Price: $96, Expiration Date: December 27, 2013 Exercise Price: $97, Expiration Date: January 2, 2014 Exercise Price: $98, Expiration Date: January 8, 2014 Exercise Price: $100, Expiration Date: January 22, 2014 S&P 500 Index 83 Exercise Price: $1,645, Expiration Date: December 21, 2013 54 Exercise Price: $1,625, Expiration Date: January 18, 2014 S&P 500 Index - FLEX 85 Exercise Price: $1,600, Expiration Date: December 2, 2013 — 59 Exercise Price: $1,450, Expiration Date: December 4, 2013 — 85 Exercise Price: $1,615, Expiration Date: December 4, 2013 15 85 Exercise Price: $1,615, Expiration Date: December 9, 2013 57 Exercise Price: $1,530, Expiration Date: December 11, 2013 85 Exercise Price: $1,600, Expiration Date: December 11, 2013 79 Exercise Price: $1,645, Expiration Date: December 16, 2013 56 Exercise Price: $1,580, Expiration Date: December 18, 2013 84 Exercise Price: $1,635, Expiration Date: December 18, 2013 83 Exercise Price: $1,650, Expiration Date: December 23, 2013 83 Exercise Price: $1,640, Expiration Date: December 26, 2013 55 Exercise Price: $1,595, Expiration Date: December 27, 2013 55 Exercise Price: $1,605, Expiration Date: January 2, 2014 55 Exercise Price: $1,605, Expiration Date: January 8, 2014 54 Exercise Price: $1,645, Expiration Date: January 22, 2014 S&P 500 Index - Weekly 85 Exercise Price: $1,610, Expiration Date: December 6, 2013 83 Exercise Price: $1,640, Expiration Date: December 13, 2013 82 Exercise Price: $1,650, Expiration Date: December 27, 2013 TOTAL PURCHASED OPTIONS (Cost $1,041,456) Aspiriant Risk-Managed Global Equity Fund SCHEDULE OF INVESTMENTS – Continued As of November 30, 2013 (Unaudited) Number of Shares Value RIGHTS – 0.0% 13 Telecom Plus PLC* $ 86 New World Development Co., Ltd.* — TOTAL RIGHTS (Cost $—) 86 SHORT-TERM INVESTMENTS – 7.3% COLLATERAL POOL INVESTMENTS FOR SECURITIES ON LOAN – 2.8% Collateral pool allocation3 MONEY MARKET FUNDS – 4.5% JPMorgan Prime Money Market Fund - Agency Shares, 0.01%2,4 TOTAL SHORT-TERM INVESTMENTS (Cost $13,801,669) TOTAL INVESTMENTS – 102.8% (Cost $176,755,274) Liabilities less other assets – (2.8)% ) TOTAL NET ASSETS – 100.0% $ Number of Contracts Value SHORT SECURITIES – (1.2)% WRITTEN OPTIONS – (1.2)% WRITTEN CALL OPTIONS – (1.1)% iShares MSCI EAFE Index Fund ) Exercise Price: $67, Expiration Date: December 21, 2013 ) ) Exercise Price: $68, Expiration Date: December 21, 2013 ) ) Exercise Price: $68, Expiration Date: January 18, 2014 ) ) Exercise Price: $69, Expiration Date: January 18, 2014 ) ) Exercise Price: $69, Expiration Date: February 22, 2014 ) iShares MSCI Emerging Markets Index Fund ) Exercise Price: $43, Expiration Date: January 18, 2014 ) ) Exercise Price: $44, Expiration Date: January 18, 2014 ) ) Exercise Price: $45, Expiration Date: January 18, 2014 ) iShares Russell 2000 Index Fund ) Exercise Price: $113, Expiration Date: December 21, 2013 ) ) Exercise Price: $114, Expiration Date: December 21, 2013 ) ) Exercise Price: $116, Expiration Date: December 27, 2013 ) ) Exercise Price: $114, Expiration Date: December 31, 2013 ) ) Exercise Price: $115, Expiration Date: December 31, 2013 ) ) Exercise Price: $116, Expiration Date: January 18, 2014 ) ) Exercise Price: $117, Expiration Date: January 18, 2014 ) S&P 500 Index ) Exercise Price: $1,830, Expiration Date: December 21, 2013 ) ) Exercise Price: $1,810, Expiration Date: January 18, 2014 ) Aspiriant Risk-Managed Global Equity Fund SCHEDULE OF INVESTMENTS – Continued As of November 30, 2013 (Unaudited) Number of Contracts Value SHORT SECURITIES (Continued) WRITTEN OPTIONS (Continued) WRITTEN CALL OPTIONS (Continued) ) Exercise Price: $1,820, Expiration Date: January 18, 2014 $ ) ) Exercise Price: $1,825, Expiration Date: January 18, 2014 ) ) Exercise Price: $1,845, Expiration Date: January 18, 2014 ) ) Exercise Price: $1,850, Expiration Date: January 18, 2014 ) S&P 500 Index - FLEX ) Exercise Price: $1,795, Expiration Date: December 2, 2013 ) ) Exercise Price: $1,800, Expiration Date: December 4, 2013 ) ) Exercise Price: $1,805, Expiration Date: December 9, 2013 ) ) Exercise Price: $1,795, Expiration Date: December 11, 2013 ) ) Exercise Price: $1,825, Expiration Date: December 16, 2013 ) ) Exercise Price: $1,825, Expiration Date: December 18, 2013 ) ) Exercise Price: $1,840, Expiration Date: December 23, 2013 ) ) Exercise Price: $1,840, Expiration Date: December 26, 2013 ) S&P 500 Index - Quarterly ) Exercise Price: $1,800, Expiration Date: December 31, 2013 ) ) Exercise Price: $1,810, Expiration Date: December 31, 2013 ) ) Exercise Price: $1,835, Expiration Date: December 31, 2013 ) S&P 500 Index - Weekly ) Exercise Price: $1,795, Expiration Date: December 6, 2013 ) ) Exercise Price: $1,825, Expiration Date: December 13, 2013 ) ) Exercise Price: $1,840, Expiration Date: December 27, 2013 ) ) WRITTEN PUT OPTIONS – (0.1)% S&P 500 Index ) Exercise Price: $1,730, Expiration Date: December 21, 2013 ) S&P 500 Index - FLEX ) Exercise Price: $1,685, Expiration Date: December 2, 2013 — ) Exercise Price: $1,700, Expiration Date: December 4, 2013 ) ) Exercise Price: $1,700, Expiration Date: December 9, 2013 ) ) Exercise Price: $1,685, Expiration Date: December 11, 2013 ) ) Exercise Price: $1,735, Expiration Date: December 16, 2013 ) ) Exercise Price: $1,720, Expiration Date: December 18, 2013 ) ) Exercise Price: $1,740, Expiration Date: December 23, 2013 ) ) Exercise Price: $1,730, Expiration Date: December 26, 2013 ) S&P 500 Index - Weekly ) Exercise Price: $1,695, Expiration Date: December 6, 2013 ) ) Exercise Price: $1,725, Expiration Date: December 13, 2013 ) Aspiriant Risk-Managed Global Equity Fund SCHEDULE OF INVESTMENTS – Concluded As of November 30, 2013 (Unaudited) Number of Contracts Value SHORT SECURITIES (Continued) WRITTEN OPTIONS (Continued) WRITTEN PUT OPTIONS (Continued) ) Exercise Price: $1,740, Expiration Date: December 27, 2013 $ ) ) TOTAL WRITTEN OPTIONS (Proceeds $2,037,248) ) TOTAL SHORT SECURITIES (Proceeds $2,037,248) $ ) * Non-income producing security. 1 Certain shares or principal amounts are temporarily on loan to unaffiliated brokers-dealers. 2 All or a portion of this security is held as collateral for securities sold short and futures contracts.At period end, the aggregate market value of those securities was $14,033,397. 3 Cash collateral received as part of the securities lending program. 4 The rate is the annualized seven-day yield at period end. ADR – American Depository Receipt FLEX – Flexible Exchange traded option, representing a customized option GDR – Global Depository Receipt PCL – Public Company Limited PLC – Public Limited Company REIT – Real Estate Investment Trust See accompanying Notes to Schedule of Investments. Aspiriant Risk-Managed Global Equity Fund Notes to the Schedule of Investments November 30, 2013 (Unaudited) 1. ORGANIZATION Aspiriant Risk-Managed Global Equity Fund (the “Fund”) is a series of Aspiriant Global Equity Trust (the “Trust”), which was organized on November 22, 2011, as a statutory trust under the laws of the State of Delaware. The Fund is registered under the Investment Company Act of 1940 (the “1940 Act”) as a diversified, open-end management investment company. The investment objective of the Fund is to achieve long-term capital appreciation while considering federal tax implications of investment decisions. Under normal circumstances, the Fund seeks to achieve its investment goal by investing at least 80% of its net assets in the equity securities in companies of any market capitalization. The Fund holds a broad and diverse group of equity securities of companies in countries with developed and emerging markets. The Fund also invests in securities that provide exposure to equity securities. Aspiriant, LLC (the “Adviser”) serves as the investment adviser to the Fund. The Board of Trustees of the Trust (the “Board”) has the overall responsibility for monitoring the operations of the Trust and the Fund, including the Adviser and sub-advisers. The Fund has established two classes of shares: Advisor Shares and Institutional Shares. Advisor Shares only have been offered and issued to date. 2. SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies followed by the Fund in preparation of its financial statements. The policies are in conformity with accounting principles generally accepted in the United States of America (“U.S. GAAP”). (a) Securities Valuations Securities are valued at market value as of the close of trading (generally 4:00 p.m. Eastern time) on each business day when the New York Stock Exchange (“NYSE”) is open. Securities, other than stock options, listed on the NYSE or other exchanges are valued on the basis of the last reported sale price on the exchange on which they are primarily traded. However, if the last sale price on the NYSE is different from the last sale price on any other exchange, the NYSE price will be used. If there are no sales on that day, then the securities are valued at the bid price on the NYSE or other primary exchange for that day. Securities traded in the over-the-counter (“OTC”) market are valued on the basis of the last sales price as reported by NASDAQ®. If there are no sales on that day, then the securities are valued at the mean between the closing bid and asked prices as reported by NASDAQ®. Stock options and stock index options traded on national securities exchanges or on NASDAQ® are valued at the mean between the latest bid and asked prices for such options. Securities for which market quotations are not readily available and other assets are valued at fair value as determined pursuant to procedures adopted in good faith by the Board. Debt securities that mature in less than 60 days are valued at amortized cost (unless the Board determines that this method does not represent fair value), if their original maturity was 60 days or less or by amortizing the value as of the 61st day before maturity, if their original term to maturity exceeded 60 days. Aspiriant Risk-Managed Global Equity Fund Notes to the Schedule of Investments - Continued November 30, 2013 (Unaudited) The values of securities held by the Fund are determined as of the time at which trading in such securities is completed each day. That time, in the case of foreign securities, generally occurs at various times before the close of the NYSE. Trading in securities listed on foreign securities exchanges will be valued at the last sale or, if no sales are reported, at the bid price as of the close of the exchange, subject to possible adjustment. Foreign currency exchange rates are also generally determined before the close of the NYSE. On occasion, the values of such securities and exchange rates may be affected by events occurring between the time as of which determinations of such values or exchange rates are made and the close of the NYSE. When such events materially affect the value of securities held by the Fund or its liabilities, such securities and liabilities will be valued at fair value in accordance with procedures adopted in good faith by the Board. The values of any assets and liabilities initially expressed in foreign currencies will be converted to U.S. dollars based on exchange rates supplied by a quotation service. The Board oversees the Trust’s Valuation Committee, whose actions are reported to the Board at least quarterly and more frequently, if appropriate. (b) Derivatives i. Written Options Upon the writing of a call or a put option, the premium received by the Fund is included in the Statement of Assets and Liabilities as a liability. The amount of the liability is subsequently marked-to-market to reflect the current market value of the option written, in accordance with the Fund’s policies on investment valuations discussed above. Premiums received from writing options which expire are treated as realized gains. Premiums received from writing options which are exercised or are closed are added to or offset against the proceeds or amount paid on the transaction to determine the realized gain or loss. When an index option is exercised, the Fund is required to deliver an amount of cash determined by the excess of the strike price of the option over the value of the index (in the case of a put) or the excess of the value of the index over the strike price of the option (in the case of a call) at contract termination. If a put option on a security is exercised, the premium reduces the cost basis of the securities purchased by the Fund. The Fund, as a writer of an option, may have no control over whether the underlying securities or other assets may be sold (call) or purchased (put) and, as a result, bears the market risk of an unfavorable change in the price of the securities or other assets underlying the written option. The Fund may also bear the risk of not being able to enter into a closing transaction if a liquid secondary market does not exist. Aspiriant Risk-Managed Global Equity Fund Notes to the Schedule of Investments - Continued November 30, 2013 (Unaudited) The premium amount and the number of option contracts written by the Fund during the period ended November 30, 2013, were as follows: Written Options Numberof Contracts Premium Amount Call options outstanding at April 4, 2013 - $ - Put options outstanding at April 4, 2013 - - Call options written Put options written Call options closed ) ) Call optionsassigned ) ) Put options assigned ) ) Call options expired ) ) Put options expired ) ) Options outstanding at November 30, 2013 $ ii. Purchased Options Upon the purchase of a call or put option, the premium paid by the Fund is included in the Statement of Assets and Liabilities as an investment. The amount of the investment is subsequently marked-to-market to reflect the current market value of the option purchased, in accordance with the Fund’s policies on investment valuations discussed above. As the purchaser of an index option, the Fund has the right to receive a cash payment equal to any depreciation in the value of the index below the strike price of the option (in the case of a put) or equal to any appreciation in the value of the index over the strike price of the option (in the case of a call) as of the valuation date of the option. If an option which the Fund had purchased expires on the stipulated expiration date, the Fund will realize a loss in the amount of the cost of the option. If the Fund enters into a closing sale transaction, the Fund will realize a gain or loss, depending on whether the sales proceeds from the closing sale transaction are greater or less than the cost of the option. If the Fund exercises a put option on a security, it will realize a gain or loss from the sale of the underlying security, and the proceeds from such sale will be decreased by the premium originally paid. If the Fund exercises a call option on a security, the cost of the security which the Fund purchases upon exercise will be increased by the premium originally paid. The risk associated with purchasing options is limited to the premium originally paid. The average number of purchased options contracts outstanding during the period ended November 30, 2013, which is indicative of the volume of this derivative type, was 24,232 contracts. iii. Stock Index Futures The Fund may invest in stock index futures as a substitute for a comparable market position in the underlying securities.A stock index future obligates the seller to deliver (and the purchaser to accept), effectively, an amount of cash equal to a specific dollar amount times the difference between the value of a specific stock index at the close of the last trading day of the contract and the price at which the agreement is made.No physical delivery of the underlying stocks in the index is made.Initial margin deposits required upon entering into futures contracts are satisfied by the segregation of specific securities or cash as collateral for the account of the broker (the Fund’s agent in acquiring the futures position).During the period the futures contracts are open, changes in the value of the contracts are Aspiriant Risk-Managed Global Equity Fund Notes to the Schedule of Investments - Continued November 30, 2013 (Unaudited) recognized as unrealized gains or losses by “marking to market” on a daily basis to reflect the market value of the contracts at the end of each day’s trading. Variation margin payments are received or made depending upon whether unrealized gains or losses are incurred.When the contracts are closed, the Fund recognizes a realized gain or loss equal to the difference between the proceeds from, or cost of, the closing transaction and the Fund’s basis in the contract. The Fund had the following futures contracts open at November 30, 2013: Number of Contracts Long Description Expiration Date Unrealized Appreciation (Depreciation) 1 SPI 200 December 2013 $ 2 S&P/TSX 60 Index December 2013 33 Euro STOXX 50 Index December 2013 1 Hang Seng Index December 2013 5 TOPIX Index December 2013 MSCI Emerging Markets Mini Index December 2013 15 E-Mini S&P 500 Index December 2013 $ (c) Fair Value Measurements and Disclosures Under Fair Value Measurements and Disclosures, various inputs are used in determining the value of the Fund’s investments.The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those investments.These inputs are summarized into three broad levels as described below: · Level 1 – unadjusted quoted prices in active markets for identical assets and liabilities; · Level 2 – other significant observable inputs (including quoted prices for similarinvestments, interest rates, benchmark yields, bids, offers, transactions, spreads, cash collateral received as part of the securities lending program, and other relationships observed in the markets among market securities, underlying equity of the issuer, proprietary pricing models, credit risk, etc.); or · Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). Aspiriant Risk-Managed Global Equity Fund Notes to the Schedule of Investments - Continued November 30, 2013 (Unaudited) The following is a summary of the inputs used, as of November 30, 2013, in valuing the Fund’s assets: Assets Level 1 Level 2 Level 3 Total Common Stock Australia $
